DETAILED ACTION
	This office action is in response to the amendment filed on October 13, 2020.  In accordance with this amendment, claims 10 and 15 have been amended.
Claims 10, 13-16, and 19-20 remain pending, with claims 10 and 15 being in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 28, 2017.  It is noted again, however, that applicant has not filed a certified copy of the CN 2017 10897767.2 application as required by 37 CFR 1.55.

Claim Objections
Independent claims 10 and 15 are objected to because of the following informalities: regarding amended claims 10 and 15, the term “first lens assembly” and “second lens assembly” are later shortened to “first lens” and “second lens”.  This shortening is improper and the “assembly” term should be used throughout claims 10 and 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 10 and 15, the added features as the end of claims 10 and 15 (in the section staring “a second waveguide adjacent”) on October 13, 2020 conflict with the drawings cause claim confusion for all claims 10, 13-16, and 19-20.  The addition of “and wherein the third prism (note 236B in Figs. 4 and 5) receives the optical energy from the digital light processor through the second prism and second lens and directs the optical energy to the second waveguide” does not make sense.  The “second prism” as previously defined by claim 10/15 and in Figs. 4-5 is element 236A.  The “second lens” is previously defined by claim 10/15 and “second lens assembly.”  The third prism and second waveguide cannot receive optical energy from the second prism 236A (see Figs. 4-5).  Additionally, the term(s) “first lens” and “second lens” lack proper antecedent basis as the feature is first defined as “first/second lens assembly.”  Accordingly, claims 10 and 15 are rejected as being vague and indefinite under 35 U.S.C. 112(b).  Claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa US 2010/0046070 A1, further in view of Schultz et al. U.S.P. No. 8,649,099 B2, further in view of Amitai et al. US 2010/0202048 A1, and further in view of Amitai US 2003/0165017 A1.
Regarding independent claims 10 and 15, Mukawa US 2010/0046070 A1 teaches (ABS; Figures 3, 4, 5A, 7, 10, 11, 13; Background; paragraphs [0002] – [0007], [0008], [0121] – [0145], [0162] – [0164]; Claims) a near eye system (Figs. 3, 4, 5A, etc.) comprising: a display 110 with source of light / image (151/153); a first prism 152 optical coupled to the display; a first lens assembly 112 adjacent and optically coupled to a first side of the first prism; a deflecting member 130 (at 124) adjacent and optically coupled to the first lens assembly; and a first waveguide 121 adjacent and optically coupled to the deflecting member and that directs optical energy received from the deflecting member into an eye of a user (one EYE).  Mukawa ‘070 teaches in Figs. 3, 4, 5A that the display is shown for one eye in these figures, but there would be a second display / 
Regarding independent claims 10 and 15, Mukawa ‘070 does not expressly teach that (1) the display 151/153 used is a “digital light processor”, that (2) the deflecting member is a “prism”, that (3) the outer light sources with corresponding prisms are located at a combined central display and prism arrangement in which these optical elements are located as shown in Figures 4 and 5 of the current application, or that (4) the second prism and third prism are located on a side of the waveguide opposite to the surface from which the optical energy exits the waveguide to the first/second eyes of the user (note amendment to claims 10 and 15 dated July 6, 2020).  Note that the embodiment claimed in claims 10 and 15 relates to Figs. 4 and 5, in which the DLP(s) is centrally located and the prism(s) are located therein to direct the light outward to two different eyes.  
First, regarding missing limitations (1) and (2), Schultz et al. U.S.P. No. 8,649,099 B2 teaches (ABS; Figs. 1, 2, 4; column 6, line 48 through column 9, line 20, in particular see column 7, lines 6-19; Claims) a first near eye system that uses a DLP as the source / display element that also directs the light signals into a waveguide for the end user’s eye (see Fig. 2 and column 7, lines 6-19), and in which a prism input coupler mechanism 50 is used (“prismatic input coupling”).
Second, regarding missing limitation (3), Amitai et al. US 2010/0202048 A1 teaches (ABS; Figures 21-25; paragraphs [0093] – [0100]; Claims) a system that can be considered near-eye that includes a centrally located display 180, 214L/R that show multiple embodiments of how the externally located (separate) displays such as in both right and left eyes to be accomplished, with prisms, at a central location (as in Figs. 21, 25); but also shown embodiments in which two displays can be used at this central location but can also be re-directed to both right and left eyes using prisms (see paras [0093] – [0094]), such as prism 216 and other coupling optics as in Fig. 23.  Accordingly, the features in which the first and second waveguide receive light from a corresponding prism, lens assembly, and initial prism from a digital light processor (origination of the light) would have been obviously implemented as rearrangement of parts involving only routine skill in the art.
Finally, regarding missing limitation (4), Amitai US 2003/0165017 A1 teaches (ABS; Figures 2, 7, 16, 23, 25, 26, and in particular Figs. 27-28; paragraphs [0064], [0119] – [0124], [0136] – [0140]; Claims) an optical eye system used to direct optical signals into the eye in a similar manner as the current invention, but also (see Fig. 28) shows an embodiment in which an optical prism 122 folds an optical signal into the optical waveguide 20 on an opposite side of this optical waveguide from the exiting side of optical energy to the eye.  This type of configuration would have been recognized by one having ordinary skill in the art to use folded configurations and optics to satisfy design constraints when making the overall eye system (e.g. placing the prism on the opposing side of the waveguide to save space and allow different in-coupling configuration for sizing and manufacturing tolerances).  

A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Schultz et al. ‘099, to use a DLP as the source / light and also the “prismatic” input coupling to enter the waveguide, as well as Amitai et al. ‘048, to use a central location for the display(s) and prism(s), as well as Amitai ‘017, to locate the optical prism for in-coupling optical signals on the opposite side of the waveguide from optical energy exiting to the user’s eye(s), in the device of Mukawa ‘070, as a signal source that is known and used in the art to improve the optical input of the system in a near eye waveguide, as well as recognizing the improvements shown by Amitai ‘048 to locate these displays in one central location to improve costs and manufacture, as well as allowing for modified size constraints and optical configurations based on placement of the prism.  Schultz discusses numerous types of spatial light modulators and other digital light processors that are usable in the analogous art.  A person having ordinary skill in the art at the time of the effective filing date would have recognized using Amitai’s ‘048 embodiments of Figs. 21-25 to centrally locate the display in a combined position for the motivations of Amitai ‘048 [0093] - [0094], addressing specific problems known in the art that are solved by these configurations.  Finally, Amitai ‘017 shows configurations in which a prism (or another “optical means”) couples light into an optical waveguide for design use and configuration.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, cannot be considered as patentable when considering the combination of teachings from Mukawa ‘070, Schultz et al. ‘099, Amitai ‘048, and Amitai ‘017.

The prior art of Mukawa, Schultz, Amitai ‘048, and Amitai ‘017 above does not teach the exact configuration of the optics at the center (where DLP is the origin of light signal(s)).  However, when considering the teachings of Amitai ‘048, it would have been obvious to one having ordinary and rudimentary skill optics to rearrange the sub-elements of the origin of the optical signal (the DLP), since it has been held that rearranging parts of an invention involves only routine skill in the art.  Rearranging the optics from the Mukawa at the outer features of a near eye system to the central area (between the 1st and 2nd waveguides) requires only routine skill, based on common knowledge and also considering Amitai ‘048’s central formation (Figs. 21-25).  In re Japikse, 86 USPQ 70. 

Regarding dependent claims 13 and 19, because of the combination of the prior art above, and also because a heatsink is added in this claim, it would have been an obvious design choice over Mukawa, Schultz, Amitai ‘048, and Amitai ‘017 to locate at least a heat sink on the opposing side of the near eye system, because having the heat sink outside of the nasal contact location of near-eye display would more easily dissipate heat because this heatsink would be exposed to air.  KSR.  This would require mere common sense and ordinary skill because having a heat sink closer to the nose or eyes may cause injuries, or at least problems in design and operation (when in use).
combination formed by claim 10 would have a distance between the 2nd prism and the first waveguide and the 3rd prism on the second waveguide would both be flush (less than 4 mm).  Conversely, having the exact dimensions (less than 4 millimeters) are obvious design choices for operation of the prior art above.  See KSR v. Teleflex, 127 S.Ct. 1727.  There is no apparent patentable distinction of this added dependencies.  
Regarding dependent claim 16, in the combination above, at least Fig. 23 of Amitai ‘048 teaches the 1st and 2nd display/source to be located on opposite sides of, and optically coupled to, the prism 216.  For these reasons this dependent claim is also obvious when considering those features as a whole.  KSR.
Regarding dependent claim 20, in the combination above, because the in coupling prisms in Figure 23 of Amitai ‘048 are located on top, or at least touching the waveguide(s) surface, the combination formed by claim 15 would have a distance between the 2nd prism and the first waveguide and the 3rd prism on the second waveguide would both be flush (less than 4 mm).  Conversely, having the exact dimensions (less than 4 millimeters) are obvious design choices for operation of the prior art above.  See KSR v. Teleflex, 127 S.Ct. 1727.  There is no apparent patentable distinction of this added dependencies.  

Response to Arguments
Applicant’s arguments with respect to amended indepedent claims 10 and 15 (see amendment dated October 13, 2020 and pages 5-11) have been considered but are not persuasive.

First, the Examiner notes that the amendments to claims 10 and 15 (October 13, 2020) have caused claim objections and claim rejections for indefiniteness under 35 U.S.C. 112(b).  Clearly, the third prism (236B) and second waveguide (208B) cannot receive optical energy from the “second prism” (236A in Figs. 4-5) as added to claims 10 and 15.  See “Claim Objections” and “Claim Rejections - 35 U.S.C. 112(b)” above.

Further, although the Examiner has carefully considered Applicant’s remarks on pages 5-11, the Examiner disagrees that a prima facie case for obviousness under 35 U.S.C. 103 has not been met.  The prior art of Mukawa, Schultz, Amitai ‘048, and Amitai ‘017 above does not teach the exact configuration of the optics at the center (where DLP is the origin of light signal(s)).  However, when considering the teachings of Amitai ‘048, it would have been obvious to one having ordinary and rudimentary skill optics to rearrange the sub-elements of the origin of the optical signal (the DLP), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Rearranging the optics from the Mukawa at the outer features of a near eye system to the central area (between the 1st and 2nd waveguides) requires only routine skill, based on common knowledge and also considering Amitai ‘048’s See Japikse.  For these reasons, the Examiner reasserts that the rejections meet each requirement for obviousness.  

Applicant’s alleged invention merely rearranges parts of the optics (DLP, prisms, lens assembly, waveguides) so that the origination of the DLP signal is at the center of the two waveguides.  In other words, the origin of light is from one location and extends outwardly toward two optical waveguides.  While the Examiner agrees that this exact configuration is not anticipated by Mukawa, rearranging the sub-parts of the optics at the center of the near eye system is obvious using clear logic and rational from In re Japiske, in particular when considering Amitai ‘048.  Additionally, having the prisms on opposite, or either, side of the waveguide(s) is addressed by Amitai ‘017.

Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill to rearrange sub-parts of the optics (as in Mukawa) for the well-known and commonly used purposes of saving space by folding optics and decreasing the footprint thereof.  Although a specific motivation may not have been explicitly stated within one of the references, the motivation was not improper, and provided in accordance with the Teaching-Suggestion-Motivation (TSM) Test.  As such, the Examiner’s use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the TSM test should be flexibly applied and the teaching, suggestion, or motivation need not be written within the reference.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  In 

Also of note is that Applicant’s invention remains drawn to the embodiments of Figures 4 and 5.  However, the location of the prism (being opposite along the waveguide to the exiting energy to the user’s eyes) is merely cited as an obvious design choice in Applicant’s disclosure.  See Applicant’s specification paragraphs [0042] – [0045] where it is presumed that modifying the prism location would be within the ordinary level of skill in the art (Fig. 4: “Although depicted as having a prism/reflector 236 at a same surface as which optical energy exits the waveguide 208, it should be appreciated that the prism/reflector 236 may be located at a surface opposite to the surface of the waveguide 208 in which optical energy exits the waveguide 208” para [0042]; same location based arguments for prism in Fig. 5 (para [0044])).  For these reasons, the added features into independent claims 10 and 15 are essentially admitted as within the level of ordinary skill in the art to modify the prism location to a different area on/in the waveguide.  For these reasons, Applicant’s own specification is persuasive to the Examiner that this addition (see the amendment filed July 6, 2020) is not patentable, especially when considering Figures 27-28 of Amitai ‘017.  See the full 35 U.S.C. 103 rejection above.  

The following is an Examiner’s comment regarding the claimed limitations of independent claims 10 and 15.  Of note again are Applicant’s Figures 4 and 5, which show the location of the DLP and prism(s) centrally formed in the near eye system in same location in the overall device.  Such an inventive concept is most clearly addressed by the Amitai et al. ‘048 reference in Figures 21-25 and paragraphs [0093] – [0094].  However, based on the overall claim language as a whole of claims 10 and 15, the prior art of Mukawa ‘070 (and Spitzer et al. ‘443 (now withdrawn)) is viewed as the closest prior art to address the majority of the optical features of claims 10 and 15.  The primary difference between claims 10 and 15 and Mukawa is the location of the source/light, and the now claimed location of the prism on the opposing side of the waveguide to the user’s eyes.  See elements 110A/B in Mukawa.  These differences however, are made obvious when considering the above clear teachings of Schultz ‘099, Amitai ‘048, and Amitai ‘017.  For these reasons, the overall scope of either claims 10 or 15 cannot be considered as creating any patentable distinction, as fully outlined above in the 35 U.S.C. 103 rejections to claims 10, 13-16, and 19-20.

This office action is made FINAL, regarding pending claims 10, 13-16, and 19-20.  The normal statutory periods apply for a response to a final rejection.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Conclusion
The Examiner again respectfully reminds Applicant that no proper certified copy of the foreign (CN) document has been filed.

Applicant's amendment October 13, 2020 necessitated any shifts of rejections, any further explanation of the prior art reference, or any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 14, 2021